171627DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/29/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to at least independent claim 1 have been considered, but are not persuasive. The new ground of rejection cites Seo US 2013/0050616 as teaching the amended claim limitations in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim limitations of claim 3 “an intermediate member provided between and contacting the light source and the rear chassis” fails to include all the limitations of the claim 1 because the light source will not directly contacts the rear chassis when an intermediate member provided between the light source and the rear chassis.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 4-9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2021/0018796 and Seo US 2013/0050616.
Regarding claim 1, Lee discloses a display apparatus, in at least figs.1-5, comprising: 
a display panel (DP) configured to display an image; 
a light source module (LU) provided behind a rear surface of the display panel and configured to emit light to the display panel, the light source module comprising a glass substrate (GL or GL with FL, para.104) and a light source (LS) provided behind a rear surface of the glass substrate; and 
a rear chassis (HWM) covering the display panel and the light source module, 
wherein the light source is provided between the glass substrate and the rear chassis (see fig.1), and directly contacts the rear chassis (see figs.1 and 3, The Examiner notes: The applicant argue fig.6 has a reflecting sheet RL, so that the light source does not directly contacts the rear chassis in page 8 of Remark. The Examiner respectively disagrees. The fig.6 is a different embodiment from figs.1-5, see para.118 and 119, so that the embodiment of figs.1-5 does not contain a reflecting sheet RL, so that the light source directly contacts the rear chassis).
Lee does not explicitly disclose a middle mold supporting the display panel and the rear chassis coupled to the middle mold.
Seo discloses a display apparatus, in at least figs.3, a middle mold (130) supporting the display panel (195) and the rear chassis (120) coupled to the middle mold for the purpose of supporting the display panel (see fig.3).

Regarding claim 2, Lee discloses a rear surface of the light source contacts the rear chassis (see figs.1 and 3).
Regarding claim 4, Lee discloses the light source is configured to emit light from a side that is coupled to the glass substrate (see fig.3).
Regarding claim 5, Lee discloses the light source comprises an emitting surface (see fig.3) through which light is emitted and a coupler (PS) coupled to the glass substrate, and wherein the emitting surface and the coupler are provided on the same side of the light source (see fig.3).
Regarding claim 6, Lee discloses the glass substrate is spaced apart from the rear chassis (see fig.1).
Regarding claim 7, Lee discloses the rear surface of the glass substrate and the rear chassis are spaced apart from each other by a length that is greater than a length that a rear end of the light source is spaced apart from the rear chassis (see fig.1).
Regarding claim 8, Lee discloses the light emitted from the light source is transmitted through the glass substrate and towards the display panel (see figs.1 and 3).
Regarding claim 9, Lee discloses light incident on the glass substrate, that is emitted from the light source, is diffused and exits the glass substrate (see fig.3, the glass substrate comprises a light scattering layer).
Regarding claim 11, Lee discloses the glass substrate further comprises an exit surface arranged opposite to the rear surface and through which light exits in a direction towards the display panel (see fig.5A), and the exit surface comprises a pattern (FP1, FP2, and FP3) configured to diffuse light passing through the exit surface (see fig.5A).
Regarding claim 12, Lee discloses a light conversion member (QL) comprising a quantum dot particle (QD1 and QD2)(see fig.3), the light conversion member being configured to convert a property of light passing through the glass substrate, wherein the light conversion member is provided between the rear surface of the display panel and the glass substrate (see figs.1 and 3).
Regarding claim 13, Lee discloses the light conversion member is provided on the glass substrate (see figs.1 and 3).
Regarding claim 14, Lee discloses the light source comprises a light emitting diode (LED) chip (see figs.1 and 3) configured to emit light and a housing (LF1 and LF2) configured to cover the LED chip, and wherein the housing has a thermal conductivity greater than a thermal conductivity of the glass substrate (see fig.4C, the housing is made of conductive material only, the glass substrate comprises glass, so that the housing has a thermal conductivity greater than a thermal conductivity of the glass substrate).
Regarding claim 15, Lee discloses the light source has a front portion that contacts the rear surface of the glass substrate (see fig.3), and a rear portion that contacts a front surface of the rear chassis (see fig.1).
Regarding claim 16, Lee discloses a side (GL-B) of the glass substrate that is opposite to the rear surface of the display panel is coupled to the light source (see fig.3).
Regarding claim 17, Lee discloses the glass substrate comprises a long side extending in a second direction (DR1) perpendicular to a first direction (DR3) in which the light source emits the light through the glass substrate toward the rear surface of the display panel (see fig.3).
Regarding claim 18, Lee discloses the light source is configured to emit light in a first direction (DR3) through the glass substrate toward the rear surface of the display panel (see fig.3).
Regarding claim 19, Lee discloses the light emitted from the light source is diffusely emitted from the light source module in the first direction (see fig.3, the glass substrate comprises the scattering layer FL, so that the light emitted from the light source is diffusely emitted from the light source module in the first direction).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2021/0018796 and Seo US 2013/0050616 as applied to claim 9 above, and further in view of Sang KR 20080075359A (see English translation and original of document “17162701_2021-08-24_KR_20080075359_A_M.pdf”).
Regarding claim 10, Lee discloses the glass substrate comprises a light scattering layer (FL).
Lee in view of Seo does not explicitly disclose the glass substrate comprises an opaque material.
Sang discloses a display apparatus, a light scattering layer (22) comprises an opaque material (page 4, line 34) for the purpose of scattering light (page 4, line 36).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a light scattering layer comprises an opaque material as taught by Sang in the display apparatus of in view of Seo in order to have the glass substrate comprises an opaque material for the purpose of scattering light.

20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2021/0018796 and Seo US 2013/0050616 as applied to claim 17 above, and further in view of Kim US 2015/0219936.
Regarding claim 20, Lee in view of Seo does not explicitly disclose the glass substrate includes a plurality of substrates that are spaced apart from each other in a third direction perpendicular to the first direction and the second direction.
Kim discloses a display apparatus, in at least figs.17 and 1, the glass substrate includes a plurality of substrates (511) that are spaced apart from each other in a third direction perpendicular to the first direction and the second direction (see fig.17 and para.125 and 126) for the purpose of forming a light source portion with a plurality of substrate instead of single substrate (para.124). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the glass substrate includes a plurality of substrates that are spaced apart from each other in a third direction perpendicular to the first direction and the second direction as taught by Kim in the display apparatus of Lee in view of Seo for the purpose of forming a light source portion with a plurality of substrate instead of single substrate.

Claims 1, 2, 4, 6-8 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya US 2007/0221943, Negoro US 2016/0259122 and Seo US 2013/0050616.
Regarding claim 1, Moriya discloses a display apparatus, in at least figs.1-4C, comprising: 

a light source module (101 with 103, 104 and 105) provided behind a rear surface of the display panel and configured to emit light to the display panel, the light source module comprising a light guide plate (103) and a light source (101a-101c) provided behind a rear surface of the light guide plate; and 
a rear chassis (100,120,130 or 140) covering the display panel and the light source module, 
wherein the light source is provided between the light guide plate and the rear chassis (see figs.1-4C), and directly contacts the rear chassis (see figs.1-4C, The Examiner notes: The applicant argues the substrate of the light source in contact with a chassis 120, so that the light source is not directly contacting the chassis 120 in the page 9 of remark. The Examiner respectively disagrees. The substrate is part of the light source, so that the light source directly contacts the rear chassis too, Also, figs.1-4C clearly show that light sources 101A-101C directly contact the rear chassis).
Moriya does not explicitly discloses the light guide plate is a glass substrate, and a middle mold supporting the display panel and the rear chassis coupled to the middle mold.
Negoro discloses the light guide plate is a glass substrate (para.48) for the purpose of guiding the light to the display panel (para.48).
Seo discloses a display apparatus, in at least figs.3, a middle mold (130) supporting the display panel (195) and the rear chassis (120) coupled to the middle mold for the purpose of supporting the display panel (see fig.3).

Regarding claim 2, Moriya discloses a rear surface of the light source contacts the rear chassis (see figs.1-4C).
Regarding claim 4, Moriya discloses the light source is configured to emit light from a side that is coupled to the glass substrate (see figs.1-4C).
Regarding claim 6, Moriya in view of Negoro and Seo discloses the glass substrate is spaced apart from the rear chassis (see figs.1-4C).
Regarding claim 7, Moriya in view of Negoro and Seo discloses the rear surface of the glass substrate and the rear chassis are spaced apart from each other by a length that is greater than a length that a rear end of the light source is spaced apart from the rear chassis (see figs.1-4C).
Regarding claim 8, Moriya in view of Negoro and Seo discloses the light emitted from the light source is transmitted through the glass substrate and towards the display panel (see figs.1-4C).
Regarding claim 15, Moriya in view of Negoro and Seo discloses the light source has a front portion that contacts the rear surface of the glass substrate (see figs.1-4C), and a rear portion that contacts a front surface of the rear chassis (see figs.1-4C).
Regarding claim 16, Moriya in view of Negoro and Seo discloses a side of the glass substrate that is opposite to the rear surface of the display panel is coupled to the light source (see figs.1-4C).
Regarding claim 17, Moriya in view of Negoro and Seo discloses the glass substrate comprises a long side extending in a second direction (horizontal direction) perpendicular to a first direction (vertical direction) in which the light source emits the light through the glass substrate toward the rear surface of the display panel (see figs.1-4C).
Regarding claim 18, Moriya in view of Negoro and Seo discloses the light source is configured to emit light in a first direction (vertical direction) through the glass substrate toward the rear surface of the display panel (see figs.1-4C).
Regarding claim 19, Moriya discloses the light emitted from the light source is diffusely emitted from the light source module in the first direction (see figs.1-4C, the light source module includes a diffusion layer).









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park US 2020/0110312 (figs.1-7 and 19) can be a primary reference as well and teaches a housing (HS) in claim 14 as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIA X PAN/           Primary Examiner, Art Unit 2871